Case 1:19-mj-00237-RMM Document5 Filed 09/25/19 Page 1 of 1

AO 442 (Rev. LI/T1) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the F I LE D

District of Columbia
SEP 25 2019
United States of America Clerk, U.S. District & Bankruptcy
y. ) Courts for the District of Columbia
) Case 1:19-mj-237
) Assigned to: Magistrate Judge Robin M. Meriweather
) Date Assigned: 09/24/2019
JOSEPH STANKAVAGE Description: Complaint and Arrest Warrant
Defendant a
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Joseph Stankavage ;
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment ( Superseding Indictment © Information © Superseding Information Complaint

O Probation Violation Petition ( Supervised Release Violation Petition (Violation Notice O Order of the Court

This offense is briefly described as follows:

Distribution of Child Pornography, in violation of 18 U.S.C. Section 2252(a)(2)

Date: 09/24/2019

 

__ Robin M. Meriweather, United States Magistrate Judge _

Printed name and title

City and state: | Washington, D.C. _

 

 

Return

 

-—

This warrant was received on (date) 25 Lie , and the person was arrested on (date) G2 s/r io

at (city and state) te toh ing fon ge
SE ay fea —_ wa

Date: _9f2 S[te - pt ne oe

clexestine-officer's signature

Ader Phew {ear

Printed name and title

 

 

 
